' ' l (j;fgl g;¢g;j§;_'a;?'§z 4

Dr. Alex Melvin Wade .Jr. RECENED|M
` Paralegal Speciali,st COURTOF CR|M|NALAPPEALS
Mark W. Stiles
3060 FM 3514 NUV l 3 2015
Beaumont, Texas
77705-7638 Abel Acosta, olerk

November 13th, 2015

Abel Acosta, Clerk

Court of Criminal Appeals

P.O. Box 12308»

Capitol Station '
»‘Austin,~Texas 787®1-2308 .

a Ref§: Ex Parte Alex Melvin Wade, Jr., AMENED 'PETITION FOR FILING
APPLICATION FOR WRIT OF HABEAS CORPUS(Applicant's Motion for Leave to
Amend Writ of Habeas Corpu$$ Cause No.: 729136-1; WR-65,555-23

Dear Mr. Acosta: `

Enclosed herewith please find the original copy of pages 17 & 18 to be attached
to the amended writ of habeas corpus filed with the Motion for leave of Court
to Amend Writ of Habeas Corpus under cover letter dated 11/09/15.

I am submitting these documents because l am not sure the original documents
page 17 & 18 of the Amended Writ of Habeas Conpus_to have attached thereto
and made a part of the record in the above entitled cause of action.

Therefore, if pages 17 & 18 is unsigned of the'writ of habeas corpus, Seeking
an amendment please have attached to that document and/or have made part of
the record in that cause of action. . -

 

PETITIoNER.’.s.IN`FORMATION

Petitioner’s printed-namer Alex Melvip wad¢) Jr'
._ q 4 . v N/A
` State bar number, 1f: applicab'l`o:
Mark W. ..Stiles
Addres_s: 3060. FM 3514

 

Beaumont, Texas 77705-7638

 

 

Tcl.ephone: . o - . 4

Fax:

 

IN M;ATE’S DECLARA?IT§ION'

I, Alex Melvin Wade, _Jr. .. . ,` am the_applic'ant/ petitioner (circie one) and

being presently incarcerated ih Mark W. Stiles Unit _ ,declare underpenaltyl of’

 

 

 

Rev. 01-/14/14

;,-,;;
,
/

PETl_TlONER.’S INFORMATION

Pe_titi.oner’s printed name:

Alex Melvin Wade, Jr.

 

` Mark W. Stiles
Ajddres§_;' 3060 FM 3514

Beaumont, Texas 77705-7638

 

Tele'phone:`

 

Fax:

 

 

/
,“l 11/¢»/2015

 

 

 

18

 

Rev. 01/14/14